United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   __________

                                   No. 11-3836
                                   __________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the Northern
                                        * District of Iowa.
Bryan Meppelink,                        *
                                        *     [UNPUBLISHED]
            Appellant.                  *
                                   ___________

                             Submitted: April 16, 2011
                                Filed: April 20, 2011
                                 ___________

Before BYE, BEAM, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Bryan Jonathon Meppelink pled guilty to one count of possession of a firearm
by a prohibited person, in violation of 18 U.S.C. §§ 922(g)(4) (previous mental-
institution patients) and 922(g)(9) (misdemeanor domestic-violence offenders). The
district court1 sentenced him to 57 months’ imprisonment, followed by three years of
supervised release. On appeal, Meppelink challenges the substantive reasonableness
of his sentence, arguing that the district court failed to properly consider the
mitigating circumstances of his case.

      1
        The Honorable Linda R. Reade, Chief Judge, United States District Court
for the Northern District of Iowa.
      We consider “the substantive reasonableness of the sentence imposed under an
abuse of discretion standard.” United States v. Feemster, 572 F.3d 455, 461 (8th Cir.
2009) (en banc) (quoting Gall v. United States, 552 U.S. 38, 51 (2007)).

      An abuse of discretion occurs when: (1) a court fails to consider a
      relevant factor that should have received significant weight; (2) a court
      gives significant weight to an improper or irrelevant factor; or (3) a court
      considers only the appropriate factors but in weighting them commits a
      clear error of judgment.

United States v. Williams, 624 F.3d 889, 896-97 (8th Cir. 2010), cert denied, 132
S.Ct. 370 (2011).

      The sentence in this case was within the (uncontested) Guideline range of 46
to 57 months. “A sentence within the Guideline range is accorded a presumption of
substantive reasonableness on appeal.” United States v. Robinson, 516 F.3d 716, 717
(8th Cir. 2008). See Rita v. United States, 551 U.S. 338, 347 (2007).

       Meppelink argues that the district court failed to consider his mental-health
issues, and his lack of knowledge of the firearm prohibition. When a district court
is made aware of a defendant’s proposed mitigation factors, we presume that each of
them was considered and rejected. United States v. Wisecarver, 644 U.S. 764, 774
(8th Cir. 2011). The record demonstrates that the district court was not only aware
of the applicable statutory factors under 18 U.S.C. § 3553(a), but also carefully
considered them, specifically discussing Meppelink’s mental-health issues.
Accordingly, the district court did not abuse its discretion in sentencing Meppelink;
his sentence, at the top of the advisory Guidelines range, was not unreasonable.

                                  ********
      The judgment of the district court is affirmed.
                          _______________________

                                          -2-